DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/21, 1/31/21 and 11/27/20 were considered by the examiner.
Drawings
The drawings are objected to because Fig. 32 has “Flaoting” which should be “Floating”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: Page 27, line 3 has “PI” which should be identified as polyimide.  Page 86, line 2 has “rod having a diameter of 20 Φ” which is unclear; Page 86, line 3 has “diameter of 15 Φ” which is unclear;   
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 has “LGM” which is undefined.  Claim 26 is the same as claim 7, and claim 27 is the same as claim 8.  These claims should be cancelled since they claim identical subject matter from independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12-14, 26-27, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoch (US 2016/0179283, cited by Applicant).	Regarding claim 1, Hoch discloses a touch input device having a touch surface, the touch input device comprising (Fig. 1, [0005, 0018, and 0021], input device 100): 	a touch sensor comprising a plurality of electrodes (Fig. 4, [0057-0058] sensor electrodes 400 as primary transmitter 402, dual transmitter 404, and receiver 406 electrodes);	a drive unit configured to apply a driving signal to at least some of the plurality of electrodes of the touch sensor (Fig. 1, sensor module 160, [0036], transmitter module); 	a touch signal detection unit configured to detect a touch-position-related signal related to a touch position of an object inputted to the touch surface from at least some of the plurality of electrodes of the touch sensor (Fig. 1, sensor module 160, [0036], receiver module); and 	an LGM disturbance signal detection unit configured to detect an LGM-disturbance-signal-related signal related to an LGM disturbance signal generated from the touch surface from at least some of the plurality of electrodes of the touch sensor (Figs. 1 and 4, [0065-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0034-0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass).
	Regarding claim 2, Hoch discloses the touch input device of claim 1, wherein 
	Regarding claim 3, Hoch discloses the touch input device of claim 2, wherein the touch-position-related signal comprises information about capacitance that reduces the amount of change in mutual capacitance generated by coupling between the object and at least some of the plurality of electrodes, wherein the LGM-disturbance-signal-related signal does not comprise information about the amount of change in mutual capacitance between at least some of the plurality of electrodes (Hoch, Figs. 1 and 4, [0065-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass as the change in mutual capacitance 
	Regarding claim 5, Hoch discloses the touch input device of claim 1, further comprising:	a control unit configured to inhibit the LGM-disturbance-signal-related signal from the touch-position-related signal (Hoch, Figs. 1 and 4, [0034-0035 and 0063-0068], processing system 110 corrects touch position by inhibiting the low ground mass signal from interfering with the position signal), 	wherein the touch signal detection unit converts the touch-position-related signal into a digital signal and outputs the digital signal (Hoch, Figs. 1 and 4, [0039], digitize analog electrical signals from sensor electrodes), 	wherein the LGM disturbance signal detection unit converts the LGM-disturbance-signal-related signal into a digital signal and outputs the digital signal (Hoch, Figs. 1 and 4, [0039], digitize analog electrical signals from sensor electrodes), and	wherein the control unit inhibits the LGM-disturbance-signal-related signal, which is converted into the digital signal, from the touch-position-related signal, which is converted into the digital signal (Hoch, Figs. 1 and 4, [0039, 0063-0068], digitize analog electrical signals from sensor electrodes).  
	Regarding claim 7, Hoch discloses the touch input device of claim 1, wherein the touch sensor comprises a plurality of driving electrodes (Hoch, [0058], transmitter electrodes) and a plurality of touch signal detection electrodes (Hoch, [0058], receiver electrodes), the touch signal detection unit (Hoch, Fig. 1, processing system 100) detects the touch-position-related signal related to the touch position of the object inputted to the touch surface from at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which forms mutual capacitance with at least one of the plurality of driving electrodes, and the LGM disturbance signal detection unit detects the LGM-disturbance-signal-related signal from at least another touch signal detection electrode, among the plurality of touch signal detection electrodes, which does not form mutual capacitance with at least one driving electrode (Hoch, Figs. 1 and 4, [0063-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass as the change in mutual capacitance between electrodes forming the dual nodes 408 and primary nodes 410; [0063-0065], measurements for dual nodes and primary nodes are separately determined such that the LGM-disturbance-signal-related signal does not comprise information about the amount of change in mutual capacitance between at least some of the plurality of electrodes when detecting primary nodes; when dual nodes are determined, the LGM disturbance signal detection unit detects the LGM-disturbance-
	Regarding claim 8, Hoch discloses the touch input device of claim 7, wherein the touch-position-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between4Korean Patent Application No. 10-2019-0154921Docket Preliminary AmendmentKNP-241-USthe object and at least one touch signal detection electrode, and the LGM-disturbance-signal-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between the object and at least another touch signal detection electrode (Hoch, Figs. 1 and 4, [0063-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass as the change in mutual capacitance between electrodes forming the dual nodes 408 and primary nodes 410).  
	Regarding claim 12, Hoch discloses the touch input device of claim 7, wherein a sum of an area of at least another touch signal detection electrode is equal to a sum of 
	Regarding claim 13, Hoch discloses the touch input device of claim 1, wherein the touch sensor comprises a plurality of driving electrodes, a plurality of touch signal detection electrodes, and a plurality of LGM disturbance signal detection electrodes, the touch signal detection unit detects the touch- position-related signal related to the touch position of the object inputted to the touch surface 5Korean Patent Application No. 10-2019-0154921DocketPreliminary AmendmentKNP-241-USfrom at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which forms mutual capacitance with at least one of the plurality of driving electrodes, and the LGM disturbance signal detection unit detects the LGM-disturbance-signal-related signal from at least one LGM disturbance signal detection electrode, among the plurality of LGM disturbance signal detection electrodes, which does not form mutual capacitance with at least one driving electrode (Figs. 1 and 4, [0065-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0034-0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass; driving electrodes are primary transmitter 402 electrodes, touch signal detection electrodes 406, and LGM disturbance signal electrodes as dual transmitter electrodes 404; LGM electrodes 404 do not form mutual capacitance with driving electrodes 402).  
	Regarding claim 14, Hoch discloses the touch input device of claim 13, wherein the touch-position-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between the object and at least one touch signal detection electrode, and the LGM-disturbance-signal-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between the object and at least one LGM disturbance signal detection electrode (Figs. 1 and 4, [0065-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0034-0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass).  
	Regarding claim 26, Hoch discloses the touch input device of claim 1, wherein the touch sensor comprises a plurality of driving electrodes (Hoch, [0058], transmitter electrodes) and a plurality of touch signal detection electrodes (Hoch, [0058], receiver electrodes), the touch signal detection unit (Hoch, Fig. 1, processing system 100) detects the touch-position-related signal related to the touch position of the object inputted to the touch surface from at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which forms mutual capacitance with at least one of the plurality of driving electrodes, and the LGM disturbance signal 
	Regarding claim 27, Hoch discloses the touch input device of claim 26, wherein the touch-position-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between the object and at least one touch 

	Regarding claim 34, Hoch discloses a touch input device having a touch surface, the touch input device comprising (Fig. 1, [0005, 0018, and 0021], input device 100):	a touch sensor comprising a plurality of first electrode columns having a plurality of first electrodes, and a plurality of second electrode columns having a plurality of second electrodes (Fig. 5, [0059-0060] first electrode columns are upper two primary transmitter electrodes 502 around receiver 506 in the right most channel, and the second electrode columns are the lower two primary transmitter 502 electrodes), 	wherein a second electrode column is disposed at one side based on the first electrode column, which is any one of the plurality of first electrode columns, and another second electrode column is disposed at the other side (Fig. 5, [0059-0060] second electrode column of two lower primary transmitter 502 electrodes to the right of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoch.	Regarding claim 9, Hoch discloses the touch input device of claim 7, but does not explicitly disclose	wherein at least one touch signal detection electrode is disposed to be adjacent to at least one driving electrode,	wherein at least another touch signal detection electrode is disposed to be .
	However, Hoch further teaches in another embodiment	wherein at least one touch signal detection electrode is disposed to be adjacent to at least one driving electrode (Hoch, Fig. 5, receiver 506 as a touch signal detection electrode is adjacent a primary transmitter 502 as a driving electrode),	wherein at least another touch signal detection electrode is disposed to be spaced apart from at least one driving electrode at a predetermined distance and connected to a channel different from a channel to which at least one touch signal detection electrode is connected (Hoch, Fig. 5, adjacent receiver 506 in the second column of electrodes to the left of receiver 506 as another touch signal detection electrode is spaced apart from primary transmitter 502 at a predetermined distance and is connected to a different channel from the at least one touch signal detection electrode is connected (i.e., different channels that adjacent receiver electrodes 506 are connected to)), and 	wherein at least one of the driving electrodes disposed between at least one touch signal detection electrode and at least another touch signal detection electrode is 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch input device of Hoch to have wherein at least one touch signal detection electrode is disposed to be adjacent to at least one driving electrode, wherein at least another touch signal detection electrode is disposed to be spaced apart from at least one driving electrode at a predetermined distance and connected to a channel different from a channel to which at least one touch signal detection electrode is connected, and wherein at least one of the driving electrodes disposed between at least one touch signal detection electrode and at least another touch signal detection electrode is set to be grounded, or at least one touch signal detection electrode is set to be grounded, as further taught by Hoch, for the purpose of forming a single layer sensing structure.	Regarding claim 19, Hoch discloses the touch input device of claim 13, but does not explicitly disclose wherein at least one touch signal detection electrode is disposed between at least one driving electrode and at least one LGM disturbance signal detection electrode, and at least one touch signal detection electrode is set to be grounded.
	Hoch discloses in another embodiment wherein at least one touch signal detection electrode is disposed between at least one driving electrode and at least one LGM disturbance signal detection electrode, and at least one touch signal detection electrode is set to be grounded (Hoch, Fig. 5, touch signal detection electrode or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch input device of Hoch to have wherein at least one touch signal detection electrode is disposed between at least one driving electrode and at least one LGM disturbance signal detection electrode, and at least one touch signal detection electrode is set to be grounded, as further taught by Hoch, for the purpose of forming a single layer sensing structure.
Allowable Subject Matter
Claim 47 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art references teaches a touch input device having all of the features of the claim including:	wherein a second electrode comprised in one second electrode column and another second electrode comprised in another second electrode column constitute the same channel based on any one first electrode comprised in the first electrode column, 	wherein a second-1 electrode and a second-2 electrode comprised in the second electrode column are disposed to be adjacent to one side so as to correspond to the first electrode comprised in the first electrode column, 	wherein a second-3 electrode and a second-4 electrode comprised in the second electrode column are disposed to be adjacent to one side so as to correspond to wherein the second-1 electrode and the second-3 electrode are connected with one second trace, and the second-2 electrode and the second-4 electrode are connected with another second trace.	The closest prior art Bulea et al. (US 2013/0181942) shows at Fig. 6B columns of electrodes by arrows 302A and 302J forming a single channel in sets of 4 electrodes, but the electrodes of either of the sets of 4 electrodes are not formed to have the first and third electrodes (or second and fourth electrodes) of a set connected to a common trace.

Claims 15, 18, 21, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694